DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 8/19/2021. Claims 11-17 are pending in the application. 

Claim Analysis
2.	Summary of Claim 11:
A method of reducing malodor, comprising treating a malodor source with a compound of formula (I) in an amount sufficient to inhibit the growth of at least one bacteria selected from the group consisting of S. aureus, S. haemolyticus, M. morganii, and S. agalactiae, 

    PNG
    media_image1.png
    121
    290
    media_image1.png
    Greyscale


wherein one R group is a hydrogen atom and the other is a hydrogen atom or a C1-3 alkyl group; and each carbon-carbon double bond of said compound, independently from each other, can be in a configuration Z or E or a mixture thereof, and

wherein the amount of the compound of formula (I) reduces an average malodor intensity of the malodor but does not effect a statistically significant increase in an average overall odor intensity.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 11 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fankhauser (WO 2012/175437 A1).
The disclosure of Fankhauser is adequately set forth on pages 3 – 5 of the Office Action dated 6/14/2021 and is incorporated herein by reference.
Regarding claims 11 and 15 – 17, Fankhauser teaches cyclododecadienone derivatives as perfuming ingredients, wherein the cyclododecadienone has the formula:


    PNG
    media_image1.png
    121
    290
    media_image1.png
    Greyscale

Wherein one R group is a hydrogen atom and the other R group is a hydrogen atom or a C1-3 alkyl group (claim 1) thereby reading on the claimed compound of formula (I). Fankhauser further teaches the compound as used in consumer products such as anti-perspirant and deodorants (claim 10). The instant application specification states that malodors include odors produced by the body such as armpit odor (page 5 line 33). As such, the use of the claimed compound in the deodorant and anti-perspirant of Fankhauser thereby reads on the “method of reducing malodor comprising treating a malodor source with a compound of formula (I)” as required by the instant claim 11 and the body odor as required by the instant claims 15 and 16. Fankhauser teaches the proportions of the compounds can 
Fankhauser is silent regarding the amount sufficient to inhibit the growth of at least one bacteria S. aureus, S. haemolyticus, M. morganii, and S. agalactiae and is further silent on the compound reducing an average malodor intensity of the malodor and not effecting a statistically significant increase in an average overall odor intensity.
The instant application states that the bacteria associated with body odor is S. haemolyticus (page 22, Table 3) and further states that the concentrations of the compound that is effective in treating this bacteria is 345 ppm (which corresponds to 0.0345%). As such, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Fankhauser (0.001% to 20% by weight) overlap the instantly claimed proportions (the amount sufficient to inhibit the growth for instant claim 1 and from 300 to 3500 ppm for instant claim 17) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05). 
It is acknowledged that Frankhauser is silent on the compound reducing an average malodor intensity of the malodor and not effecting a statistically significant increase in an average overall odor intensity as required by the instant claim. However, the compound reducing an average malodor intensity and not effecting a statistically significant increase in an average overall odor intensity is a function of the components and the amounts of these components in the composition. Frankhauser teach the same composition comprising the compounds of formula (I) with ranges that overlap with the amounts as required by the instant claims as set forth in the rejection above. Therefore, the ability to reduce an average malodor intensity and not effect a statistically significant increase in an average 

Regarding claim 12, Fankauser teaches both R’s are hydrogen atoms (Table 1, first compound).
Regarding claim 13, Fankauser teaches the compound of formula (I) is (E,E)-4,8-cyclododecadiene-1-one, (Z,E)-4,8-cyclododecadiene-1-one, (E,Z)-4,8-cyclododecadiene-1-one , (4E,8E)-12-methylcyclododeca-4,8-dienone, (4Z,8E)-12-methylcyclododeca-4,8-dienone, 2-methylcyclododeca-4,8-dienone, and mixtures thereof (claim 4).
Regarding claim 14, Fankauser teaches the compound (I) is in the form of a mixture of stereoisomers (4E,8E), (4Z,8E) and (4E,8Z), wherein the w/w ratio (4E,8E)/[(4Z,8E) + (4E,8Z)] is comprised between 80/20 and 99.5/0.5 (claim 3) thereby reading on the claimed range of about 99% .

Response to Arguments
5.	 Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.  
Applicant states the amount of the compound for formula (I) reduces an average malodor intensity of the malodor but does not effect a statistically significant increase in an average overall intensity. Applicant further states this property is demonstrated for various malodors in Example 1 of the present application and attention is drawn to paragraphs [0102]-[0111], wherein small amounts of the compound of formula (I) reduce odor intensity of the malodor while not increasing overall odor intensity. 
In response, attention is drawn to the preferred embodiments indicated by the Applicant, paragraphs [0102-0111], wherein the compound is used in an amount of 16 wt% (Example 1, Bathroom Malodor, Compound 1 in an amount of 0.320 g, 0.06 g bathroom malodor and 1.674 g propylene glycol; 0.320 + 0.06 + 1.674 = 2 g; 0.320 / 2 x 100 = 16 wt%). The instant application further states that the concentrations of the compound that is effective in treating bacteria is 345 ppm (which corresponds to 0.0345%). As such, the amounts disclosed by Fankhauser (0.001% to 20% by weight) overlap the same amounts of the compound as disclosed in the instant application (0.345% and 16%). Therefore, the ability to reduce an average malodor intensity and not effect a statistically significant increase in an average overall odor intensity in the composition of Frankauser (which teach the same compound in the same amount) is expected to be the same as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.
(See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ594 (CCPA 1980).) Without the presentation of unexpected results showing significant, surprising effects of the compound of the instant invention versus the compound of Fankhauser, the obviousness rejection is maintained. For these reasons, Applicant's arguments are not persuasive. 

Conclusion
6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763